

	

		II

		109th CONGRESS

		1st Session

		S. 1434

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide grants to teacher preparation

		  programs at institutions of higher education to award scholarships for teachers

		  to receive a graduate level degree.

	

	

		1.Short titleThis Act may be cited as the

			 Master Teacher Scholarship Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Programs in title II of the Higher

			 Education Act of 1965 (20 U.S.C. 1021 et seq.) address improving the quality of

			 the teaching workforce and holding institutions of higher education accountable

			 for preparing teachers. However, States are still finding it difficult to

			 provide high-quality teachers in the areas of mathematics and science and for

			 secondary schools.

			(2)Under the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by the No Child Left

			 Behind Act of 2001 (Public Law 107–110, 115 Stat. 1425), States are required to

			 ensure that all teachers teaching in core academic subjects within the State

			 are highly qualified by not later than the end of the 2005–2006 school year.

			 Yet schools in rural areas and high-poverty schools have trouble attracting and

			 retaining such teachers.

			(3)Teacher retention is at the main root of

			 teacher shortages, and recruitment initiatives alone will not solve this

			 problem.

			3.DefinitionsIn this Act:

			(1)Eligible local

			 educational agencyThe term

			 eligible local educational agency means a local educational agency

			 that serves a school that qualifies under section 465(a)(2)(A) of the Higher

			 Education Act of 1965 (20 U.S.C. 1087ee(a)(2)(A)) for loan cancellation for

			 Perkins loan recipients who teach in such schools.

			(2)Eligible

			 teacherThe term

			 eligible teacher means a teacher who is employed by the eligible

			 local educational agency included in the partnership with the teacher

			 preparation program and is—

				(A)an elementary school or secondary school

			 special education teacher; or

				(B)a middle school or secondary school teacher

			 who teaches in the area of mathematics, science, or foreign languages.

				(3)SecretaryThe term Secretary means the

			 Secretary of Education.

			(4)Teacher

			 preparation programThe term

			 teacher preparation program means a school of education program at

			 an institution of higher education that provides courses of study leading to a

			 graduate degree.

			4.Program

			 authorized

			(a)In

			 generalThe Secretary may

			 award grants to teacher preparation programs for the purpose of enabling the

			 teacher preparation programs to award scholarships to assist eligible teachers

			 in obtaining a graduate level degree from the teacher preparation

			 program.

			(b)ApplicationEach teacher preparation program applying

			 for a grant shall submit, in partnership with an eligible local educational

			 agency, an application to the Secretary describing—

				(1)the partnership between the teacher

			 preparation program and the eligible local educational agency; and

				(2)how the teacher preparation program is

			 designed to meet the needs of the teachers participating in the program and the

			 partnering local educational agency, including mentoring and alignment of the

			 teacher preparation program with the high academic standards that students of

			 the State where the teacher preparation program is located are expected to

			 meet.

				(c)Use of

			 funds

				(1)In

			 generalEach teacher

			 preparation program receiving a grant under this Act shall use the grant funds

			 to award scholarships to eligible teachers pursuing a graduate degree in the

			 area of mathematics, science, foreign language, or special education.

				(2)Administrative

			 costsEach teacher

			 preparation program receiving a grant under this Act may use not more than 1

			 percent of the grant funds—

					(A)to administer the scholarship

			 program;

					(B)to recruit teachers to participate in the

			 program; and

					(C)to assist in designing the program to meet

			 the needs of the teacher and school.

					(d)ScholarshipsEach individual awarded a scholarship under

			 this Act shall use the scholarship funds only to pay for the tuition and fees

			 associated with obtaining a graduate level degree.

			5.Scholarship

			 agreementEach eligible

			 teacher awarded a scholarship under this Act shall enter into an agreement with

			 the eligible local educational agency and the teacher preparation program,

			 under which—

			(1)the teacher preparation program agrees to

			 award a scholarship of a total of not less than $5,000 and not more than $7,000

			 to the eligible teacher; and

			(2)the eligible teacher agrees—

				(A)to teach for 5 years after receiving the

			 graduate level degree, in the school the eligible teacher previously taught or

			 in a school designated by the eligible local educational agency;

				(B)to mentor a novice teacher in the eligible

			 local educational agency for 2 years; and

				(C)to repay a pro rata portion of the

			 scholarship funds received if the teacher fails to comply with subparagraph

			 (A).

				6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $30,000,000 for fiscal year

			 2006 and each of the 5 succeeding fiscal years.

		

